DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 4/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 4/23/2021 and 8/22/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 includes two periods “.”; one at the end of “…the ranked list of candidate responders.” and the other one at the end of “… is based on the user feedback.” 
Claim 20 also recites, “generating a ranked list …. score; and selecting a responder …. receiving …”  The Examiner believes the “and” should recite before the limitation “receiving user feedback…”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US PAT 10,997,250. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the US PAT 10,997,250.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the US PAT and instant application.  

Instant application
US PAT 10,997,250.
1. A computing device comprising: 
a memory containing machine readable medium storing machine executable code; and one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to: 

receive a text input question from a user; generate a question feature vector representing an intent of the text input question and a first skill set inferred from the text input question; 

for each of one or more candidate responders: 


(Claim 2)












compute a reputation score based on a set of input questions previously answered by a respective candidate responder and user feedback for the respective candidate responder using a set of weights, wherein the weights are provided by domain experts or are learned in a training process; 


compute, based on the question feature vector and the reputation score, a probability score representing a prediction of a quality of an answer that would be provided by the respective candidate responder to the text input question if the text input question were routed to the respective candidate responder; generate a ranked list of candidate responders using the probability score; and select a responder in response to the text input question based on the ranked list of candidate responders.
1. A computing device comprising:
a memory containing machine readable medium storing machine executable code; and
one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to:

receive a text input question from a user;
generate a question feature vector representing an intent of the input question and a first skill set inferred from the input question;

for each of one or more candidate responders:


generate a candidate feature vector representing a skill set of the respective candidate responder, a first set of input questions previously answered by the respective candidate responder, and metadata profile information provided by the respective candidate responder, the metadata profile information including one or more candidate skill sets and one or more candidate skill levels corresponding to the one or more candidate skill sets;


compute a reputation score based on a second set of input questions previously answered by the respective candidate responder and user feedback for the respective candidate responder using a set of weights, wherein the weights are provided by domain experts or are learned in a training process; and

compute, based on the question feature vector, the candidate feature vector, and the reputation score, a probability score representing a prediction of a quality of an answer that would be provided by the respective candidate responder to the input question if the input question were routed to the respective candidate responder; and
generate a ranked list of candidate responders using the probability score.


Other independent claims 11 and 20 are also similar to the independent claims 12 and 18 of the US PAT.
With respect to the dependent claims, each claim maps to a corresponding dependent claim of the US PAT or are found within the scope of the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over VENTILLA (US 2011/0106746 A1), and further in view of ALLISON (US 2017/0024680 A1).

REGARDING CLAIM 1, VENTILLA discloses a computing device comprising: 
a memory containing machine readable medium storing machine executable code (VENTILLA Par 87 – “A computer storage medium … computer program instructions”); and one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors (VENTILLA Fig. 2; Par 40 – “processor”) to: 
receive a text input question from a user (VENTILLA Fig. 3 – “Receive a question from an asker in which the question is associated with one or more topics 302”; Par 85 – “A question is received, e.g., by the conversation manager 206, from an asker in which the question is associated with one or more topics (302). The topics can be determined by the question analyzer 204, for example.”; Par 23 – “By way of illustration, a user Bob submits a question to the system as shown in 104. In some implementations, the question is submitted as text, voice, video, or a combination of these.”); 
generate a question feature vector representing an intent of the text input question (VENTILLA Par 55 – “In some implementations, the only component probability that needs to be computed at question time is p(t|q). Computing p(t|q) is equivalent to assigning topics to a question. In some implementations, the question analyzer 204 executes one or more probabilistic classifiers 216 on the question at question time. (The question analyzer is described further below.) The distribution p(ui|t) assigns users to topics, and the distribution p(ui|uj) defines the social graph 224.”; Par 71 – “The question analyzer 204 determines a scored list of topics p(t|q) for each question q representing the semantic subject matter of the question.”; In other words, the probabilities of the topics (e.g., p(t|q) for each topic) represent what the input question is about (i.e., intent)) and a first skill set inferred from the input question (VENTILLA Par 85 – “A question is received, e.g., by the conversation manager 206, from an asker in which the question is associated with one or more topics (302). The topics can be determined by the question analyzer 204, for example.”; Par 72 – “In various implementations, the one or more of the classifiers 216 in TABLE 2 can be run on each question. Other classifiers are possible. … Trivial Question Classifier: This classifier determines if the input is a simple factual question which can be easily answered by existing common services (e.g., “What time is it now?”, “What is the weather?”, etc.) … Location Sensitive Classifier: This classifier determines if the input is a question which requires knowledge of a particular location, usually in addition to specific topical knowledge (e.g., “What's a great sushi restaurant in Austin, TX?”); if so, the relevant location is determined and passed along to the routing engine 208 with the question.”); 
for each of one or more candidate responders (VENTILLA Par 75 – “Ranking is performed by the routing engine 208 which determines an ordered list of users (or “candidate answerers”) who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204.”; Par 76 – “Topic Expertise: The routing engine 208 finds the subset of users who are semantic matches to the question: those users whose associated topics indicate expertise relevant to the topics which the question is about.”): 
compute a reputation score based on a set of input questions previously answered by a respective candidate responder (VENTILLA Par 43 – “The set of topics associated with a user is recorded in the forward index 220, which stores for each user, a scored list of topics, and a series of further scores about a user's behavior (e.g., responsiveness or answer quality). From the forward index 220, the crawler/indexer 227 constructs an inverted index 222. The inverted index 222 stores each topic and a scored list of users that have expertise in that topic. In addition to topics, the inverted index 222 stores scored lists of users for features like answer quality and response time. Once the inverted index 222 and the social graph 224 for a user are created, the user is now active on the system and ready to ask her first question.”; Par 61 – “The system 200 can compute the connectedness between users p(ui|uj) in a number of ways. Social proximity (e.g., the degree of social indirection) and similarities in demographics and behavior among members of the user's social affinity network can be taken into account. … Social connections … Demographic similarity … Profile similarity … Vocabulary match … Chattiness match … Verbosity match … Politeness match … Speed match …”) and [user feedback for the respective candidate responder using a set of weights, wherein the weights are provided by domain experts or are learned in a training process] (VENTILLA Par 43 – “Each topic t associated with a user ui has an associated score, depending upon the confidence appropriate to the source of the topic. In addition, the crawler/indexer 227 learns over time which topics not to send a user questions about by keeping track of cases when the user: (1) explicitly “mutes” a topic; (2) declines to answer questions about a topic when given the opportunity; (3) receives negative feedback on his answer about the topic from another user.”); and 
compute, based on the question feature vector (VENTILLA Par 55 – “In some implementations, the only component probability that needs to be computed at question time is p(t|q). Computing p(t|q) is equivalent to assigning topics to a question. In some implementations, the question analyzer 204 executes one or more probabilistic classifiers 216 on the question at question time. (The question analyzer is described further below.) The distribution p(ui|t) assigns users to topics, and the distribution p(ui|uj) defines the social graph 224.”; Par 57 – “Given a set of active users on the system 200, the effective breadth of the knowledge base depends upon designing interfaces and algorithms that can collect and learn an extended topic list for each user over time. A central technical challenge is to select the right user to answer a given question from another user. In order to do this, the system 200 learns the following for each user ui: (1) the topics t user ui might be able to answer questions about psmoothed(t|ui); (2) the users uj to whom user ui is connected p(ui|uj).”) and the reputation score (VENTILLA Par 43 – “The set of topics associated with a user is recorded in the forward index 220, which stores for each user, a scored list of topics, and a series of further scores about a user's behavior (e.g., responsiveness or answer quality). From the forward index 220, the crawler/indexer 227 constructs an inverted index 222. The inverted index 222 stores each topic and a scored list of users that have expertise in that topic. In addition to topics, the inverted index 222 stores scored lists of users for features like answer quality and response time. Once the inverted index 222 and the social graph 224 for a user are created, the user is now active on the system and ready to ask her first question.”; Par 57 – “A central technical challenge is to select the right user to answer a given question from another user. In order to do this, the system 200 learns the following for each user ui: (1) the topics t user ui might be able to answer questions about psmoothed(t|ui); (2) the users uj to whom user ui is connected p(ui|uj).”; Par 61 – “The system 200 can compute the connectedness between users p(ui|uj) in a number of ways. Social proximity (e.g., the degree of social indirection) and similarities in demographics and behavior among members of the user's social affinity network can be taken into account. … Social connections … Demographic similarity … Profile similarity … Vocabulary match … Chattiness match … Verbosity match … Politeness match … Speed match …”), a probability score representing a prediction of the quality of an answer that would be provided by the respective candidate responder to the input question if the input question were routed to the respective candidate responder (VENTILLA Par 45 – “The routing engine 208 accesses the inverted index 222 and the social graph 224 for a list of candidate answerers, and ranks them to reflect how well the routing engine 208 believes they can answer the question, and how good of a match they are for the asker.”; Par 50 – “In other words, the probability p(ui|q) that user i will successfully answer question q depends on whether q is about the topics t in which ui has expertise: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”; Par 52 – “A scoring function s(ui, uj, q) is defined as the composition of the two probabilities. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
” Par 54 – “Note that the scoring function is composed of a question-dependent relevance score p(ui|q) and a question-independent quality score p(ui|uj).”; Note that p(ui|t) in Eqs. (1) and (2) is calculated based on p(t|ui) (i.e., the candidate feature vector) using Bayes’ Law according to Eq. (3) in Par 60.); 
generate a ranked list of candidate responders using the computed probability score (VENTILLA Par 75 – “Ranking is performed by the routing engine 208 which determines an ordered list of users (or “candidate answerers”) who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204. The core ranking function is, in some implementations, equation (2); the routing engine 208 can compute equation (2) for candidate answerers and sort the candidate answerers according to their scores. In various implementations, factors that can determine this ranking of users are Topic Expertise p(ui|q), Connectedness p(ui|ji), and Availability.”); and select a responder in response to the text input question based on the ranked list of candidate responders (VENTILLA Par 45 – “The routing engine 208 returns a ranked list of routing suggestions to the conversation manager 206, which then contacts the candidate answerers in order to obtain an answer to the question.  ….”; Par 46 – “In some implementations, the conversation manager 206 contacts each candidate answerer in order of the ranking beginning with the highest ranked candidate answerer until one of the candidate answerers provides an answer. The conversation manager 206 can wait an amount of time before giving up on a given candidate answerer and moving on to the next one.”).

VENTILLA does not explicitly teach the [square-bracketed] limitations. In other words, VENTILLA teaches receiving user feedback on the answers generated by candidate responders (VENTILLA Par 43 – “Each topic t associated with a user ui has an associated score, depending upon the confidence appropriate to the source of the topic. In addition, the crawler/indexer 227 learns over time which topics not to send a user questions about by keeping track of cases when the user: (1) explicitly “mutes” a topic; (2) declines to answer questions about a topic when given the opportunity; (3) receives negative feedback on his answer about the topic from another user.”), but does not explicitly teach computing a reputation score based the feedback and a set of weights are used.

ALLISON discloses a method/system for routing queries to agents based on scores comprising: compute a reputation score based on a set of input questions previously answered by a respective candidate responder (ALLISON Par 81 – “Generally speaking, the profile information 420 can include information indicating topics or areas of expertise for which a particular agent is considered qualified to answer customer questions or requests.”; Par 91 – “A weighted score can be determined by the scoring module 455 for each criterion of the set of criteria on each connection of the grid 500, i.e., a score indicating how well that connection satisfies a particular criterion and weighted by the weighting value assigned to that criterion. A total score can then be determined for the set of criteria on each connection of the grid 500. The total score of a connection can comprise a sum of the weighted scores for each criterion of the set of criteria on that connection of the grid.”; Par 94 – “Par 94 – “Each agent of the plurality of available agents can be scored 625 against each task of the plurality of tasks based on a set of criteria. An agent can be assigned 630 to each task of the plurality of tasks based on the scoring of each agent against each task.””) and [user feedback for the respective candidate responder (ALLSION Figs. 4 and 6 – “Scoring Module 455; Assignment Module 440; Analytic Module 470; Criteria and Weights 465”; Par 94 – “Each agent of the plurality of available agents can be scored 625 against each task of the plurality of tasks based on a set of criteria. An agent can be assigned 630 to each task of the plurality of tasks based on the scoring of each agent against each task.”; Par 95 – “According to one embodiment, results of each task assigned to the plurality of agents can be tracked 635. For example, a determination can be as to whether the task was successfully completed, e.g., an inbound request has been successfully resolved, an amount a time needed to reach that resolution, etc. or an outbound contact has resulted in a sale or upgrade, a completed satisfaction survey, etc. Analytic data can then be provided 640 related to one or more of the criterion of the plurality of criteria based on tracking the results of each task assigned to the plurality of agents. For example, this analytic data can reflect the tracking of the resolution or completion of the task and may include aspects of the task related to the particular criteria, e.g., time to resolve a request for a criterion related to quality of service or total agent cost to resolve a request for a criterion related to cost, etc.”) using a set of weights (ALLISON Par 96 – “A connection can be generated 710 between each agent node of the grid to each task node of the grid and a weighted score can be determined 715 for each criterion of the set of criteria on each connection of the grid, i.e., a score indicating how well that connection satisfies a particular criterion and weighted by the weighting value assigned to that criterion. A total score can then be determined 720 for the set of criteria on each connection of the grid. The total score of a connection can comprise a sum of the weighted scores for each criterion of the set of criteria on that connection of the grid. As noted above, an agent can then be assigned to each task of the plurality of tasks based on the scoring by assigning a task to an agent on a connection of the grid having a highest total score for the set of criteria for that task”), wherein the weights are provided by domain experts or are learned in a training process] (ALLISON Par 88 – “According to one embodiment, the CRM system 405 can also include an analytics module 470. The analytics module can track the assignments made by the assignment module 440 based on the scores provided by the scoring module 455 and the results of the assigned work item, e.g., a successful resolution of a service request, a sale made on an outbound contact, etc. Data indicating these results provided by the analytics module 470 can allow administrators to determine how much each weighted criteria affects the assignment algorithm which in turn can allow the administrators to adjust the weighting value for each criteria to achieve desired results.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of VENTILLA to include receiving feedback and using weights for ranking candidate responders, as taught by ALLISON.
One of ordinary skill would have been motivated to include receiving feedback and using weights for ranking candidate responders, in order to find the best and the most appropriate agent for a request (ALLISON Par 3).


REGARDING CLAIM 3, VENTILLA in view of ALLISON discloses the computing device of claim 1.
VENTILLA further discloses wherein the question feature vector represents a topic of the input question (VENTILLA Par 55 – “In some implementations, the only component probability that needs to be computed at question time is p(t|q). Computing p(t|q) is equivalent to assigning topics to a question. In some implementations, the question analyzer 204 executes one or more probabilistic classifiers 216 on the question at question time. (The question analyzer is described further below.) The distribution p(ui|t) assigns users to topics, and the distribution p(ui|uj) defines the social graph 224.”; Par 71 – “The question analyzer 204 determines a scored list of topics p(t|q) for each question q representing the semantic subject matter of the question.”; In other words, the probabilities of the topics (e.g., p(t|q) for each topic) represent what the input question is about (i.e., intent)).


REGARDING CLAIM 4, VENTILLA in view of ALLISON discloses the computing device of claim 1.
VENTILLA further discloses wherein the candidate feature vector (VENTILLA Par 42 –“The crawler/indexer 227 can also index the topics about which the new user has some level of knowledge or expertise. For example, topical expertise can be garnered from one or more of the following sources shown in TABLE 1. Other sources of topical expertise are possible.”; Par 43 – “A motivation for using these latter sources of topic information is a simple one: if you want to be able to predict what kind of content a user will generate, first examine the content they have generated in the past. … In essence, this involves modeling a user as a content-generator, with probabilities indicating the likelihood that the user will respond to questions about given topics. Each topic t associated with a user ui has an associated score, depending upon the confidence appropriate to the source of the topic.”; Par 57 – “Given a set of active users on the system 200, the effective breadth of the knowledge base depends upon designing interfaces and algorithms that can collect and learn an extended topic list for each user over time. A central technical challenge is to select the right user to answer a given question from another user. In order to do this, the system 200 learns the following for each user ui: (1) the topics t user ui might be able to answer questions about psmoothed(t|ui); (2) the users uj to whom user ui is connected p(ui|uj).”) represents at least one of metadata profile information or inferred topics derived from a candidate responder's posts (VENTILLA Par 43 – “A motivation for using these latter sources of topic information is a simple one: if you want to be able to predict what kind of content a user will generate, first examine the content they have generated in the past. … In essence, this involves modeling a user as a content-generator, with probabilities indicating the likelihood that the user will respond to questions about given topics. Each topic t associated with a user ui has an associated score, depending upon the confidence appropriate to the source of the topic.”.


REGARDING CLAIM 5, VENTILLA in view of ALLISON discloses the computing device of claim 1.
VENTILLA further discloses wherein the machine executable code further causes the one or more processors (VENTILLA Fig. 2; Par 40 – “processor”) to: for each of one or more candidate responders (VENTILLA Par 75 – “Ranking is performed by the routing engine 208 which determines an ordered list of users (or “candidate answerers”) who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204.”; Par 76 – “Topic Expertise: The routing engine 208 finds the subset of users who are semantic matches to the question: those users whose associated topics indicate expertise relevant to the topics which the question is about.”), collect activity information for the respective candidate responder (VENTILLA Par 78 – “Availability: Third, the routing engine 208 prioritizes candidate answerers in such a way so as to optimize the chances that the present question will be answered, while also preserving the available set of answerers as much as possible by spreading out the answering load across the user base. This involves factors such as prioritizing users who are currently online (e.g., via instant messaging presence data, smart phone usage, and so on), who are historically active at the present time-of-day, and who have not been contacted recently with a request to answer a question.”), wherein the probability score is computed based on the activity information (VENTILLA Par 75 – “In various implementations, factors that can determine this ranking of users are Topic Expertise p(ui|q), Connectedness p(ui|ji), and Availability.”).


REGARDING CLAIM 6, VENTILLA in view of ALLISON discloses the computing device of claim 3.
VENTILLA further discloses wherein the activity information includes at least one of the candidate responder's average lag time in responding to a set of questions (VENTILLA Par 43 –“The set of topics associated with a user is recorded in the forward index 220, which stores for each user, a scored list of topics, and a series of further scores about a user's behavior (e.g., responsiveness or answer quality).”; Par 46 – “The wait time can also be based on the candidate answerer's historical responsiveness for a given communication channel. For example, if a given candidate answer takes on average 10 minutes to respond to a question sent through electronic mail, the wait time can be adjusted in view of this.”), posting activity and frequency, or login activity (VENTILLA Par 78 – “Availability: Third, the routing engine 208 prioritizes candidate answerers in such a way so as to optimize the chances that the present question will be answered, while also preserving the available set of answerers as much as possible by spreading out the answering load across the user base. This involves factors such as prioritizing users who are currently online (e.g., via instant messaging presence data, smart phone usage, and so on), who are historically active at the present time-of-day, and who have not been contacted recently with a request to answer a question.”).


REGARDING CLAIM 7, VENTILLA in view of ALLISON discloses the computing device of claim 1.
ALLISON further discloses the method/system wherein the machine executable code further causes the one or more processors to: receive user feedback indicating a quality of one or more answers previously provided by a candidate responder to one or more questions (ALLSION Figs. 4 and 6 – “Scoring Module 455; Assignment Module 440; Analytic Module 470; Criteria and Weights 465”; Par 94 – “Each agent of the plurality of available agents can be scored 625 against each task of the plurality of tasks based on a set of criteria. An agent can be assigned 630 to each task of the plurality of tasks based on the scoring of each agent against each task.”; Par 95 – “According to one embodiment, results of each task assigned to the plurality of agents can be tracked 635. For example, a determination can be as to whether the task was successfully completed, e.g., an inbound request has been successfully resolved, an amount a time needed to reach that resolution, etc. or an outbound contact has resulted in a sale or upgrade, a completed satisfaction survey, etc. Analytic data can then be provided 640 related to one or more of the criterion of the plurality of criteria based on tracking the results of each task assigned to the plurality of agents. For example, this analytic data can reflect the tracking of the resolution or completion of the task and may include aspects of the task related to the particular criteria, e.g., time to resolve a request for a criterion related to quality of service or total agent cost to resolve a request for a criterion related to cost, etc.”), wherein the reputation score is based on the user feedback (ALLISON Par 83 – “These proactive contacts can include but are not limited to communications over any one or more of the communications channels to extend offers, request consumer feedback, follow up on an inquiry or previous contact, etc. These outbound tasks can also be placed in the task queue for assignments to one or more agents 445.”; Par 85 –“The criteria can represent factors including but not limited to a channel to be used for a particular contact, agent availability on each channel, agent proficiency on a channel basis, personal customer channel preferences, other contact specific information (e.g., shopping cart value, transaction history, segmentation, location and agent affinity), a balance between inbound and outbound contacts, the relative expense of agents for a particular contact, channel efficiency based on the particular problem etc.”; Par 88 – “According to one embodiment, the CRM system 405 can also include an analytics module 470. The analytics module can track the assignments made by the assignment module 440 based on the scores provided by the scoring module 455 and the results of the assigned work item, e.g., a successful resolution of a service request, a sale made on an outbound contact, etc. Data indicating these results provided by the analytics module 470 can allow administrators to determine how much each weighted criteria affects the assignment algorithm which in turn can allow the administrators to adjust the weighting value for each criteria to achieve desired results.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of VENTILLA to include receiving feedback and using weights for ranking candidate responders, as taught by ALLISON.
One of ordinary skill would have been motivated to include receiving feedback and using weights for ranking candidate responders, in order to find the best and the most appropriate agent for a request (ALLISON Par 3).


REGARDING CLAIM 9, VENTILLA in view of ALLISON discloses the computing device of claim 1.
VENTILLA further discloses wherein the machine executable code further causes the one or more processors (VENTILLA Fig. 2; Par 40 – “processor”) to: send a notification of the input question to the first listed candidate responder (VENTILLA Fig. 1B – “You there? I have a question about hiking that I think you might be able to answer 124”; Par 27 – “A candidate answerer for a question is selected based on the potential answer's membership in the question asker's social affinity group and one or more topics for the question, for example. (Selection of potential answers is described further below.) In this illustration, the system has identified Julia Thompson as one of the candidate answerers. The system presents Julia with the message 124 which asks if she is available and able to answer a question regarding the identified topic(s) of the question which, in this instance, includes the topic “hiking” 124 a.”) in the ranked list of candidate responders (VENTILLA Par 46 – “In some implementations, the conversation manager 206 contacts each candidate answerer in order of the ranking beginning with the highest ranked candidate answerer until one of the candidate answerers provides an answer.”); and identify a schedule for sending notifications to candidate responders, wherein the notification is sent in accordance with the schedule VENTILLA Fig. 1B – “You there? I have a question about hiking that I think you might be able to answer 124”; Par 28 – “A key benefit of this interaction model is that the available set of candidate answerers is not just whatever users happen to be online at the time a question is posted, but rather, the entire set of members of a user's social affinity group that the system has contact information for. Because this kind of “reaching out” to candidate answerers has the potential to become an unwelcome interruption if it happens too frequently, in some implementations the system sends such requests usually less than once a day to a given candidate answerer. In further implementations, users can easily change their contact settings, specifying preferred frequency and time-of-day for such requests.”; Par 78 – “Availability: Third, the routing engine 208 prioritizes candidate answerers in such a way so as to optimize the chances that the present question will be answered, while also preserving the available set of answerers as much as possible by spreading out the answering load across the user base. This involves factors such as prioritizing users who are currently online (e.g., via instant messaging presence data, smart phone usage, and so on), who are historically active at the present time-of-day, and who have not been contacted recently with a request to answer a question.”; Par 80 – “These filters operate largely as a set of rules: do not contact users who prefer to not be contacted at the present time of day; do not contact users who have recently been contacted as many times as their contact frequency settings permit; and so on.”).


REGARDING CLAIM 10, VENTILLA in view of ALLISON discloses the computing device of claim 9.
VENTILLA further discloses wherein the machine executable code further causes the one or more processors (VENTILLA Fig. 2; Par 40 – “processor”) to: 
determine that a time period has elapsed before the first candidate responder has responded to the input question (VENTILLA Par 46 – “In some implementations, the conversation manager 206 contacts each candidate answerer in order of the ranking beginning with the highest ranked candidate answerer until one of the candidate answerers provides an answer. The conversation manager 206 can wait an amount of time before giving up on a given candidate answerer and moving on to the next one. (Note that an answer to a question can be received even after the conversation manager 206 has moved on to another candidate answerer.) By way of illustration, the amount of wait time can be based on the communication channel (e.g., instant message, electronic mail, blog post, short message service message, and so on). The wait time can be short (e.g., 30 seconds) if the communication channel is an instant message or short message server, or the wait time can be longer (e.g., two minutes) if the communication channel is electronic mail, for instance. The wait time can also be based on the candidate answerer's historical responsiveness for a given communication channel.”; Par 48 – “In other implementations, the conversation manager 206 contacts groups of two or more candidate answerers in order of the ranking beginning with the highest ranked candidate answerers until an answer is received. By way of illustration, assume the ranking of candidate answerers (from highest to lowest ranked) is A, B, C, D and E, and that the group size is two. The conversation manager 206 would contact candidate answerers A and B first and, if no answer is received from either A or B after a period of group wait time has passed, the conversation manager 206 would then contact C and D.”); and 
in response to a determination that the time period has elapsed, send the notification to the second listed candidate responder in the ranked list of candidate responders (VENTILLA Fig. 1B – “You there? I have a question about hiking that I think you might be able to answer 124”; Par 46 – “In some implementations, the conversation manager 206 contacts each candidate answerer in order of the ranking beginning with the highest ranked candidate answerer until one of the candidate answerers provides an answer. The conversation manager 206 can wait an amount of time before giving up on a given candidate answerer and moving on to the next one.”; Par 48 – “In other implementations, the conversation manager 206 contacts groups of two or more candidate answerers in order of the ranking beginning with the highest ranked candidate answerers until an answer is received. By way of illustration, assume the ranking of candidate answerers (from highest to lowest ranked) is A, B, C, D and E, and that the group size is two. The conversation manager 206 would contact candidate answerers A and B first and, if no answer is received from either A or B after a period of group wait time has passed, the conversation manager 206 would then contact C and D.”).

REGARDING CLAIM 11, VENTILLA in view of ALLISON discloses a method executed by one or more processors (VENTILLA Par 87 – “A computer storage medium … computer program instructions”; Fig. 2; Par 40 – “processor”), the method comprising: performing the functions of the device of Claim 1; thus, it is rejected under the same rationale.

CLAIM 13 is a method similar to the device of Claim 3; thus, it is rejected under the same rationale.

CLAIM 14 is a method similar to the device of Claim 4; thus, it is rejected under the same rationale.

CLAIM 15 is a method similar to the device of Claim 5; thus, it is rejected under the same rationale.

CLAIM 16 is a method similar to the device of Claim 6; thus, it is rejected under the same rationale.

CLAIM 17 is a method similar to the device of Claim 7; thus, it is rejected under the same rationale.


REGARDING CLAIM 19, VENTILLA in view of ALLISON discloses the method of claim 11.
VENTILLA further discloses the method/system further comprising: 
sending a notification of the input question to the first listed candidate responder (VENTILLA Fig. 1B – “You there? I have a question about hiking that I think you might be able to answer 124”; Par 27 – “A candidate answerer for a question is selected based on the potential answer's membership in the question asker's social affinity group and one or more topics for the question, for example. (Selection of potential answers is described further below.) In this illustration, the system has identified Julia Thompson as one of the candidate answerers. The system presents Julia with the message 124 which asks if she is available and able to answer a question regarding the identified topic(s) of the question which, in this instance, includes the topic “hiking” 124 a.”) in the ranked list of candidate responders (VENTILLA Par 46 – “In some implementations, the conversation manager 206 contacts each candidate answerer in order of the ranking beginning with the highest ranked candidate answerer until one of the candidate answerers provides an answer.”); 
identifying a schedule for sending notifications to candidate responders, wherein the notification is sent in accordance with the schedule VENTILLA Fig. 1B – “You there? I have a question about hiking that I think you might be able to answer 124”; Par 28 – “A key benefit of this interaction model is that the available set of candidate answerers is not just whatever users happen to be online at the time a question is posted, but rather, the entire set of members of a user's social affinity group that the system has contact information for. Because this kind of “reaching out” to candidate answerers has the potential to become an unwelcome interruption if it happens too frequently, in some implementations the system sends such requests usually less than once a day to a given candidate answerer. In further implementations, users can easily change their contact settings, specifying preferred frequency and time-of-day for such requests.”; Par 78 – “Availability: Third, the routing engine 208 prioritizes candidate answerers in such a way so as to optimize the chances that the present question will be answered, while also preserving the available set of answerers as much as possible by spreading out the answering load across the user base. This involves factors such as prioritizing users who are currently online (e.g., via instant messaging presence data, smart phone usage, and so on), who are historically active at the present time-of-day, and who have not been contacted recently with a request to answer a question.”; Par 80 – “These filters operate largely as a set of rules: do not contact users who prefer to not be contacted at the present time of day; do not contact users who have recently been contacted as many times as their contact frequency settings permit; and so on.”); 
determining that a time period has elapsed before the first candidate responder has responded to the input question (VENTILLA Par 46 – “In some implementations, the conversation manager 206 contacts each candidate answerer in order of the ranking beginning with the highest ranked candidate answerer until one of the candidate answerers provides an answer. The conversation manager 206 can wait an amount of time before giving up on a given candidate answerer and moving on to the next one. (Note that an answer to a question can be received even after the conversation manager 206 has moved on to another candidate answerer.) By way of illustration, the amount of wait time can be based on the communication channel (e.g., instant message, electronic mail, blog post, short message service message, and so on). The wait time can be short (e.g., 30 seconds) if the communication channel is an instant message or short message server, or the wait time can be longer (e.g., two minutes) if the communication channel is electronic mail, for instance. The wait time can also be based on the candidate answerer's historical responsiveness for a given communication channel.”; Par 48 – “In other implementations, the conversation manager 206 contacts groups of two or more candidate answerers in order of the ranking beginning with the highest ranked candidate answerers until an answer is received. By way of illustration, assume the ranking of candidate answerers (from highest to lowest ranked) is A, B, C, D and E, and that the group size is two. The conversation manager 206 would contact candidate answerers A and B first and, if no answer is received from either A or B after a period of group wait time has passed, the conversation manager 206 would then contact C and D.”); and 
in response to a determination that the time period has elapsed, sending the notification to the second listed candidate responder in the ranked list of candidate responders (VENTILLA Fig. 1B – “You there? I have a question about hiking that I think you might be able to answer 124”; Par 46 – “In some implementations, the conversation manager 206 contacts each candidate answerer in order of the ranking beginning with the highest ranked candidate answerer until one of the candidate answerers provides an answer. The conversation manager 206 can wait an amount of time before giving up on a given candidate answerer and moving on to the next one.”; Par 48 – “In other implementations, the conversation manager 206 contacts groups of two or more candidate answerers in order of the ranking beginning with the highest ranked candidate answerers until an answer is received. By way of illustration, assume the ranking of candidate answerers (from highest to lowest ranked) is A, B, C, D and E, and that the group size is two. The conversation manager 206 would contact candidate answerers A and B first and, if no answer is received from either A or B after a period of group wait time has passed, the conversation manager 206 would then contact C and D.”).


REGARDING CLAIM 20, VENTILLA discloses a non-transitory machine-readable medium (VENTILLA Par 87 – “A computer storage medium … computer program instructions”)comprising executable code which when executed by one or more processors associated with a computing device are adapted to cause the one or more processors (VENTILLA Fig. 2; Par 40 – “processor”) to perform a method comprising:  
receiving a text input question from a user (VENTILLA Fig. 3 – “Receive a question from an asker in which the question is associated with one or more topics 302”; Par 85 – “A question is received, e.g., by the conversation manager 206, from an asker in which the question is associated with one or more topics (302). The topics can be determined by the question analyzer 204, for example.”; Par 23 – “By way of illustration, a user Bob submits a question to the system as shown in 104. In some implementations, the question is submitted as text, voice, video, or a combination of these.”); 
generating a question feature vector representing an intent of the text input question (VENTILLA Par 55 – “In some implementations, the only component probability that needs to be computed at question time is p(t|q). Computing p(t|q) is equivalent to assigning topics to a question. In some implementations, the question analyzer 204 executes one or more probabilistic classifiers 216 on the question at question time. (The question analyzer is described further below.) The distribution p(ui|t) assigns users to topics, and the distribution p(ui|uj) defines the social graph 224.”; Par 71 – “The question analyzer 204 determines a scored list of topics p(t|q) for each question q representing the semantic subject matter of the question.”; In other words, the probabilities of the topics (e.g., p(t|q) for each topic) represent what the input question is about (i.e., intent)) and a first skill set inferred from the input question (VENTILLA Par 85 – “A question is received, e.g., by the conversation manager 206, from an asker in which the question is associated with one or more topics (302). The topics can be determined by the question analyzer 204, for example.”; Par 72 – “In various implementations, the one or more of the classifiers 216 in TABLE 2 can be run on each question. Other classifiers are possible. … Trivial Question Classifier: This classifier determines if the input is a simple factual question which can be easily answered by existing common services (e.g., “What time is it now?”, “What is the weather?”, etc.) … Location Sensitive Classifier: This classifier determines if the input is a question which requires knowledge of a particular location, usually in addition to specific topical knowledge (e.g., “What's a great sushi restaurant in Austin, TX?”); if so, the relevant location is determined and passed along to the routing engine 208 with the question.”); 
for each of one or more candidate responders (VENTILLA Par 75 – “Ranking is performed by the routing engine 208 which determines an ordered list of users (or “candidate answerers”) who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204.”; Par 76 – “Topic Expertise: The routing engine 208 finds the subset of users who are semantic matches to the question: those users whose associated topics indicate expertise relevant to the topics which the question is about.”): 
computing a reputation score based on a set of input questions previously answered by a respective candidate responder (VENTILLA Par 43 – “The set of topics associated with a user is recorded in the forward index 220, which stores for each user, a scored list of topics, and a series of further scores about a user's behavior (e.g., responsiveness or answer quality). From the forward index 220, the crawler/indexer 227 constructs an inverted index 222. The inverted index 222 stores each topic and a scored list of users that have expertise in that topic. In addition to topics, the inverted index 222 stores scored lists of users for features like answer quality and response time. Once the inverted index 222 and the social graph 224 for a user are created, the user is now active on the system and ready to ask her first question.”; Par 61 – “The system 200 can compute the connectedness between users p(ui|uj) in a number of ways. Social proximity (e.g., the degree of social indirection) and similarities in demographics and behavior among members of the user's social affinity network can be taken into account. … Social connections … Demographic similarity … Profile similarity … Vocabulary match … Chattiness match … Verbosity match … Politeness match … Speed match …”) and [user feedback for the respective candidate responder using a set of weights, wherein the weights are provided by domain experts or are learned in a training process] (VENTILLA Par 43 – “Each topic t associated with a user ui has an associated score, depending upon the confidence appropriate to the source of the topic. In addition, the crawler/indexer 227 learns over time which topics not to send a user questions about by keeping track of cases when the user: (1) explicitly “mutes” a topic; (2) declines to answer questions about a topic when given the opportunity; (3) receives negative feedback on his answer about the topic from another user.”); and 
computing, based on the question feature vector (VENTILLA Par 55 – “In some implementations, the only component probability that needs to be computed at question time is p(t|q). Computing p(t|q) is equivalent to assigning topics to a question. In some implementations, the question analyzer 204 executes one or more probabilistic classifiers 216 on the question at question time. (The question analyzer is described further below.) The distribution p(ui|t) assigns users to topics, and the distribution p(ui|uj) defines the social graph 224.”; Par 57 – “Given a set of active users on the system 200, the effective breadth of the knowledge base depends upon designing interfaces and algorithms that can collect and learn an extended topic list for each user over time. A central technical challenge is to select the right user to answer a given question from another user. In order to do this, the system 200 learns the following for each user ui: (1) the topics t user ui might be able to answer questions about psmoothed(t|ui); (2) the users uj to whom user ui is connected p(ui|uj).”) and the reputation score (VENTILLA Par 43 – “The set of topics associated with a user is recorded in the forward index 220, which stores for each user, a scored list of topics, and a series of further scores about a user's behavior (e.g., responsiveness or answer quality). From the forward index 220, the crawler/indexer 227 constructs an inverted index 222. The inverted index 222 stores each topic and a scored list of users that have expertise in that topic. In addition to topics, the inverted index 222 stores scored lists of users for features like answer quality and response time. Once the inverted index 222 and the social graph 224 for a user are created, the user is now active on the system and ready to ask her first question.”; Par 57 – “A central technical challenge is to select the right user to answer a given question from another user. In order to do this, the system 200 learns the following for each user ui: (1) the topics t user ui might be able to answer questions about psmoothed(t|ui); (2) the users uj to whom user ui is connected p(ui|uj).”; Par 61 – “The system 200 can compute the connectedness between users p(ui|uj) in a number of ways. Social proximity (e.g., the degree of social indirection) and similarities in demographics and behavior among members of the user's social affinity network can be taken into account. … Social connections … Demographic similarity … Profile similarity … Vocabulary match … Chattiness match … Verbosity match … Politeness match … Speed match …”), a probability score representing a prediction of the quality of an answer that would be provided by the respective candidate responder to the input question if the input question were routed to the respective candidate responder (VENTILLA Par 45 – “The routing engine 208 accesses the inverted index 222 and the social graph 224 for a list of candidate answerers, and ranks them to reflect how well the routing engine 208 believes they can answer the question, and how good of a match they are for the asker.”; Par 50 – “In other words, the probability p(ui|q) that user i will successfully answer question q depends on whether q is about the topics t in which ui has expertise: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”; Par 52 – “A scoring function s(ui, uj, q) is defined as the composition of the two probabilities. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
” Par 54 – “Note that the scoring function is composed of a question-dependent relevance score p(ui|q) and a question-independent quality score p(ui|uj).”; Note that p(ui|t) in Eqs. (1) and (2) is calculated based on p(t|ui) (i.e., the candidate feature vector) using Bayes’ Law according to Eq. (3) in Par 60.); 
generating a ranked list of candidate responders using the computed probability score (VENTILLA Par 75 – “Ranking is performed by the routing engine 208 which determines an ordered list of users (or “candidate answerers”) who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204. The core ranking function is, in some implementations, equation (2); the routing engine 208 can compute equation (2) for candidate answerers and sort the candidate answerers according to their scores. In various implementations, factors that can determine this ranking of users are Topic Expertise p(ui|q), Connectedness p(ui|ji), and Availability.”);  selecting a responder in response to the text input question based on the ranked list of candidate responders (VENTILLA Par 45 – “The routing engine 208 returns a ranked list of routing suggestions to the conversation manager 206, which then contacts the candidate answerers in order to obtain an answer to the question.  ….”; Par 46 – “In some implementations, the conversation manager 206 contacts each candidate answerer in order of the ranking beginning with the highest ranked candidate answerer until one of the candidate answerers provides an answer. The conversation manager 206 can wait an amount of time before giving up on a given candidate answerer and moving on to the next one.”); and
receiving user feedback indicating a quality of one or more answers previously provided a candidate responder to one or more questions (VENTILLA Par 43 – “Each topic t associated with a user ui has an associated score, depending upon the confidence appropriate to the source of the topic. In addition, the crawler/indexer 227 learns over time which topics not to send a user questions about by keeping track of cases when the user: (1) explicitly “mutes” a topic; (2) declines to answer questions about a topic when given the opportunity; (3) receives negative feedback on his answer about the topic from another user.”), [wherein the reputation score is based on the user feedback].

VENTILLA does not explicitly teach the [square-bracketed] limitations. In other words, VENTILLA teaches receiving user feedback on the answers generated by candidate responders (VENTILLA Par 43 – “Each topic t associated with a user ui has an associated score, depending upon the confidence appropriate to the source of the topic. In addition, the crawler/indexer 227 learns over time which topics not to send a user questions about by keeping track of cases when the user: (1) explicitly “mutes” a topic; (2) declines to answer questions about a topic when given the opportunity; (3) receives negative feedback on his answer about the topic from another user.”), but does not explicitly teach computing a reputation score based the feedback and a set of weights are used.

ALLISON discloses a method/system for routing queries to agents based on scores comprising: computing a reputation score based on a set of input questions previously answered by a respective candidate responder (ALLISON Par 81 – “Generally speaking, the profile information 420 can include information indicating topics or areas of expertise for which a particular agent is considered qualified to answer customer questions or requests.”; Par 91 – “A weighted score can be determined by the scoring module 455 for each criterion of the set of criteria on each connection of the grid 500, i.e., a score indicating how well that connection satisfies a particular criterion and weighted by the weighting value assigned to that criterion. A total score can then be determined for the set of criteria on each connection of the grid 500. The total score of a connection can comprise a sum of the weighted scores for each criterion of the set of criteria on that connection of the grid.”; Par 94 – “Par 94 – “Each agent of the plurality of available agents can be scored 625 against each task of the plurality of tasks based on a set of criteria. An agent can be assigned 630 to each task of the plurality of tasks based on the scoring of each agent against each task.””) and [user feedback for the respective candidate responder (ALLSION Figs. 4 and 6 – “Scoring Module 455; Assignment Module 440; Analytic Module 470; Criteria and Weights 465”; Par 94 – “Each agent of the plurality of available agents can be scored 625 against each task of the plurality of tasks based on a set of criteria. An agent can be assigned 630 to each task of the plurality of tasks based on the scoring of each agent against each task.”; Par 95 – “According to one embodiment, results of each task assigned to the plurality of agents can be tracked 635. For example, a determination can be as to whether the task was successfully completed, e.g., an inbound request has been successfully resolved, an amount a time needed to reach that resolution, etc. or an outbound contact has resulted in a sale or upgrade, a completed satisfaction survey, etc. Analytic data can then be provided 640 related to one or more of the criterion of the plurality of criteria based on tracking the results of each task assigned to the plurality of agents. For example, this analytic data can reflect the tracking of the resolution or completion of the task and may include aspects of the task related to the particular criteria, e.g., time to resolve a request for a criterion related to quality of service or total agent cost to resolve a request for a criterion related to cost, etc.”) using a set of weights (ALLISON Par 96 – “A connection can be generated 710 between each agent node of the grid to each task node of the grid and a weighted score can be determined 715 for each criterion of the set of criteria on each connection of the grid, i.e., a score indicating how well that connection satisfies a particular criterion and weighted by the weighting value assigned to that criterion. A total score can then be determined 720 for the set of criteria on each connection of the grid. The total score of a connection can comprise a sum of the weighted scores for each criterion of the set of criteria on that connection of the grid. As noted above, an agent can then be assigned to each task of the plurality of tasks based on the scoring by assigning a task to an agent on a connection of the grid having a highest total score for the set of criteria for that task”), wherein the weights are provided by domain experts or are learned in a training process] (ALLISON Par 88 – “According to one embodiment, the CRM system 405 can also include an analytics module 470. The analytics module can track the assignments made by the assignment module 440 based on the scores provided by the scoring module 455 and the results of the assigned work item, e.g., a successful resolution of a service request, a sale made on an outbound contact, etc. Data indicating these results provided by the analytics module 470 can allow administrators to determine how much each weighted criteria affects the assignment algorithm which in turn can allow the administrators to adjust the weighting value for each criteria to achieve desired results.”); and 
receiving user feedback indicating a quality of one or more answers previously provided a candidate responder to one or more questions (ALLSION Figs. 4 and 6 – “Scoring Module 455; Assignment Module 440; Analytic Module 470; Criteria and Weights 465”; Par 94 – “Each agent of the plurality of available agents can be scored 625 against each task of the plurality of tasks based on a set of criteria. An agent can be assigned 630 to each task of the plurality of tasks based on the scoring of each agent against each task.”; Par 95 – “According to one embodiment, results of each task assigned to the plurality of agents can be tracked 635. For example, a determination can be as to whether the task was successfully completed, e.g., an inbound request has been successfully resolved, an amount a time needed to reach that resolution, etc. or an outbound contact has resulted in a sale or upgrade, a completed satisfaction survey, etc. Analytic data can then be provided 640 related to one or more of the criterion of the plurality of criteria based on tracking the results of each task assigned to the plurality of agents. For example, this analytic data can reflect the tracking of the resolution or completion of the task and may include aspects of the task related to the particular criteria, e.g., time to resolve a request for a criterion related to quality of service or total agent cost to resolve a request for a criterion related to cost, etc.”), [wherein the reputation score is based on the user feedback] (ALLISON Par 83 – “These proactive contacts can include but are not limited to communications over any one or more of the communications channels to extend offers, request consumer feedback, follow up on an inquiry or previous contact, etc. These outbound tasks can also be placed in the task queue for assignments to one or more agents 445.”; Par 85 –“The criteria can represent factors including but not limited to a channel to be used for a particular contact, agent availability on each channel, agent proficiency on a channel basis, personal customer channel preferences, other contact specific information (e.g., shopping cart value, transaction history, segmentation, location and agent affinity), a balance between inbound and outbound contacts, the relative expense of agents for a particular contact, channel efficiency based on the particular problem etc.”; Par 88 – “According to one embodiment, the CRM system 405 can also include an analytics module 470. The analytics module can track the assignments made by the assignment module 440 based on the scores provided by the scoring module 455 and the results of the assigned work item, e.g., a successful resolution of a service request, a sale made on an outbound contact, etc. Data indicating these results provided by the analytics module 470 can allow administrators to determine how much each weighted criteria affects the assignment algorithm which in turn can allow the administrators to adjust the weighting value for each criteria to achieve desired results.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of VENTILLA to include receiving feedback and using weights for ranking candidate responders, as taught by ALLISON.
One of ordinary skill would have been motivated to include receiving feedback and using weights for ranking candidate responders, in order to find the best and the most appropriate agent for a request (ALLISON Par 3).



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VENTILLA (US 2011/0106746 A1) in view of ALLISON (US 2017/0024680 A1), and further in view of RICHARDSON (US 2010/0070554 A1).

REGARDING CLAIM 8, VENTILLA in view of ALLISON discloses the computing device of claim 7.
RICHARDSON discloses a method/system for balanced routing of questions to experts comprising receiving user feedback indicating a quality of one or more answers previously provided by a candidate responder to one or more questions (RICHARDSON Par 66 – “In addition, as will be described in further detail below, an inquirer can evaluate the quality of an answer provided by an expert. The profile updating module 304 can receive the inquirer's evaluation and use it to update the profile of the expert. More specifically, the profile updating module 304 can use the evaluation to update an overall rating score associated with this expert. In one case, a single overall rating score is associated with an expert. In another case, multiple rating scores are associated with an expert, e.g., corresponding to different subject matter fields in which the expert has previously answered questions.”; Fig. 11 – “On a five point scale, five being best, how helpful was Sally?”; Par 101 – “The follow-up panel 1104 can include an evaluation section 1106 that invites the inquirer to evaluate the expert. This evaluation can taken any form. In the illustrative case of FIG. 11, the inquirer is asked to rate the expert on a five-point scale. The inquirer is also asked whether he wishes to outright preclude another question being sent to this expert.”), wherein the reputation score is based on the user feedback (RICHARDSON Par 10 – “According to another illustrative aspect, the expert can also be selected from among the plurality of expert candidates based on an analysis of one or more supplemental considerations. Such supplemental considerations may include any combination of: availability factors associated with the expert candidates; rating scores associated with the expert candidates; disturbance level factors associated with the expert candidates; engagement balance factors associated with the expert candidates, and so on (this enumeration not being exhaustive).”; Par 66 – “In addition, as will be described in further detail below, an inquirer can evaluate the quality of an answer provided by an expert. The profile updating module 304 can receive the inquirer's evaluation and use it to update the profile of the expert. More specifically, the profile updating module 304 can use the evaluation to update an overall rating score associated with this expert. In one case, a single overall rating score is associated with an expert. In another case, multiple rating scores are associated with an expert, e.g., corresponding to different subject matter fields in which the expert has previously answered questions.”), as recited in the Claim 7, and wherein the machine executable code further causes the one or more processors to: receive an indication that a user has selected a user-selectable option that when selected provides the user feedback (RICHARDSON Par 66 – “In addition, as will be described in further detail below, an inquirer can evaluate the quality of an answer provided by an expert. The profile updating module 304 can receive the inquirer's evaluation and use it to update the profile of the expert. More specifically, the profile updating module 304 can use the evaluation to update an overall rating score associated with this expert. In one case, a single overall rating score is associated with an expert. In another case, multiple rating scores are associated with an expert, e.g., corresponding to different subject matter fields in which the expert has previously answered questions.”; Fig. 11 – “On a five point scale, five being best, how helpful was Sally?”; Par 101 – “The follow-up panel 1104 can include an evaluation section 1106 that invites the inquirer to evaluate the expert. This evaluation can taken any form. In the illustrative case of FIG. 11, the inquirer is asked to rate the expert on a five-point scale. The inquirer is also asked whether he wishes to outright preclude another question being sent to this expert.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of VENTILLA to include receiving feedback via user-selectable option for updating the profile of the expert, as taught by RICHARDSON.
One of ordinary skill would have been motivated to include receiving feedback via user-selectable option for updating the profile of the expert, in order to efficiently receive feedback and to enhance the identification of an expert (RICHARDSON Par 9).

CLAIM 18 is a method similar to the device of Claim 8; thus, it is rejected under the same rationale.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655